IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-12-00090-CV

                IN THE MATTER OF THE MARRIAGE
          OF CHERYL A. ELDRIDGE AND DAVID J. ELDRIDGE,



                      From the County Court at Law No. 1
                              Brazos County, Texas
                      Trial Court No. 11-002680-CVD-CCL1


                           MEMORANDUM OPINION

       Cheryl Eldridge filed a notice of appeal in this Court on March 7, 2012. This

Court sent a notice that the appeal was subject to dismissal because a docketing

statement had not been filed. TEX. R. APP. P. 32.1; TEX. R. APP. P. 42.3(b), (c). No

docketing statement has been filed.       The Court further sent a notice to Eldridge

requesting a response on where to send future correspondence from the Court. The

Court notified Eldridge that the appeal was subject to dismissal for failure to respond to

the request. See TEX. R. APP. P. 42.3 (c). Eldridge did not respond to the notice.

       Accordingly, the appeal is dismissed.
                                            AL SCOGGINS
                                            Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed August 2, 2012
[CV06]




In the Matter of the Marriage of Eldridge                 Page 2